Case 1:20-cv-03306-AMD-RER Document 1 Filed 07/23/20 Page 1 of 8 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

                                                  )
  UNITED STATES OF AMERICA,
                                                  )
                                                  )
             Plaintiff,
                                                  )          Civil No. 20-CV-3306
                                                  )
                      v.
                                                  )
                                                  )
  BANK OF AMERICA N.A.,
                                                  )
             Defendant.                           )
                                                  )
                                                  )
                                                  )


                                           COMPLAINT

        Plaintiff, the United States of America alleges as follows:

        1.       This action is brought by the United States to enforce the Fair Housing Act, as

amended, 42 U.S.C. §§ 3601-3619 (“FHA”).

        2.       This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1345,

and 42 U.S.C. § 3614(a).

        3.       Venue is proper in this District under 28 U.S.C. § 1391(b) because events giving

rise to the United States’ claim occurred in this District and the Defendant does business in this

District.

                                   FACTUAL ALLEGATIONS

        4.       Defendant Bank of America N.A. (“Bank of America”) is, and was during all

times relevant to this action, a bank holding company with its principal place of business in

Charlotte, North Carolina, that does business in this District. Bank of America offers the

traditional services of a financial depository and lending institution, including the receipt of

monetary deposits and the financing of residential housing and commercial loans.

                                                  1
Case 1:20-cv-03306-AMD-RER Document 1 Filed 07/23/20 Page 2 of 8 PageID #: 2




       5.      Bank of America has a first mortgage lending business, which includes purchase

and refinance loans and loan modifications, and a home equity lending business, which includes

home equity lines of credit (“HELOCs”) and, until July 2015, included home equity loans.

These loans constitute “residential real estate-related transactions” within the meaning of Section

3605 of the FHA, 42 U.S.C. § 3605.

       6.      From at least January 2010 until February 2016, Bank of America had a written

policy in its first mortgage lending business that prohibited lending to adult applicants

represented by legal guardians or conservators. Bank of America applied this policy on a

nationwide basis.

       7.      From at least January 2010 until May 2017, Bank of America had a written policy

in its home equity business that prohibited lending to adult applicants represented by legal

guardians or conservators and prohibited lending where the property to secure the loan was

owned by a guardianship or conservatorship. Bank of America applied this policy on a

nationwide basis.

       8.      During all relevant times, Bank of America also had a written general eligibility

requirement for both its first mortgage and home equity business that prohibited any loans that

involved a conservatorship or guardian.

       9.      Bank of America’s policies during the relevant time period defined a

conservatorship as “created by a court order that appoints a person or entity (the conservator) to

manage the financial affairs and/or the personal care of a mentally and/or physically

incapacitated adult (the conservatee).” The policies also stated that guardians and conservators

may be appointed to manage the affairs of individuals “ruled incompetent.”

       10.     From at least January 2010 until February 2016 in its first mortgage business, and

until May 2017 in its home equity business, Bank of America denied loans to adult applicants
                                                 2
Case 1:20-cv-03306-AMD-RER Document 1 Filed 07/23/20 Page 3 of 8 PageID #: 3




who had legal guardians or conservators or who sought loans on property owned by a

guardianship or conservatorship, pursuant to the policies described in paragraphs 6-9. Some of

the denied loans involved applicants and properties located in this District.

       11.        All of the adult applicants and property owners who were denied loans because

they had a legal guardian or conservator pursuant to the policies described in paragraphs 6-9

have a disability as defined by the Fair Housing Act, 42 U.S.C. § 3602(h).

       12.        No adults who were denied loans pursuant to the policies described in paragraphs

6-9 had a guardian or conservator for any reason other than disability.

       13.        State courts may appoint a legal guardian or conservator over adult individuals

who are found “incapacitated” under state law. For example, New York Mental Hygiene Law

provides that a guardian may be appointed when “the appointment is necessary to provide for the

personal needs of that person . . . and/or to manage the property and financial affairs of that

person; and . . . that person is incapacitated,” meaning “(1) the person is unable to provide for

personal needs and/or property management; and (2) the person cannot adequately understand

and appreciate the nature and consequences of such inability.” N.Y. Mental Hygiene Law

§ 81.02(a)-(b).

       14.        Because, in general, courts require a finding of incapacity before appointing a

guardian or conservator, individuals with disabilities are significantly more likely to be subject to

guardianships and conservatorships than non-disabled individuals.

       15.        Bank of America knew that it was denying loans to individuals with disabilities

because either the guardian or conservator informed the bank of the individual’s disability, or

documents submitted to the bank described the individual’s disability.




                                                   3
Case 1:20-cv-03306-AMD-RER Document 1 Filed 07/23/20 Page 4 of 8 PageID #: 4




       16.        Bank of America told guardians and conservators of individuals with disabilities

that it could not approve loans where the borrower or property was under a guardianship or

conservatorship and that it had a policy that did not permit such loans.

       17.        In some cases, Bank of America denied loans even where the applicants provided

court orders that specifically granted the guardian or conservator the legal authority to mortgage

property and/or to take out a mortgage loan on the specific property at issue on behalf of the

individual with a disability. In some instances, applicants made explicit requests that Bank of

America reconsider its denial and accept the submitted court orders. Bank of America refused

these requests.

       18.        In some cases, Bank of America asked the applicant to provide a power of

attorney document that gave the guardian or conservator the authority to sign on behalf of the

individual with a disability, and the applicant requested that the bank instead accept court-

ordered guardianship or conservatorship paperwork. Bank of America refused these requests.

       19.        Individuals who were denied loans pursuant to the policies and practices

described herein were otherwise qualified to obtain home mortgage loans or home equity loans

from Bank of America.

       20.        Bank of America is subject to federal laws governing fair lending, including the

Fair Housing Act and its implementing regulations of the Department of Housing and Urban

Development, 24 C.F.R. § 100.1, et seq. The Fair Housing Act prohibits financial institutions

from, inter alia, discriminating on the basis of disability in their home-mortgage lending

practices.

       21.        As described herein, Bank of America’s policies and practices of denying

mortgage loans and home equity loans to individuals with guardians and conservators constituted

discrimination on the basis of disability. Bank of America’s policies and practices had the effect
                                                   4
Case 1:20-cv-03306-AMD-RER Document 1 Filed 07/23/20 Page 5 of 8 PageID #: 5




of denying or discouraging equal opportunity to obtain lending services to persons with

disabilities.

        22.      In addition, the application of Bank of America’s policies and practices was

substantially more likely to deny loans to persons with disabilities than non-disabled persons and

those policies and practices had a disproportionate adverse effect on persons with disabilities.

        23.      As described in paragraphs 17-18 above, Bank of America’s refusal to grant

requests to make exceptions to its policies and practices constituted a denial of a reasonable

accommodation. These denials affected the ability of loan applicants and property owners with

disabilities to use and enjoy a home. For example, some applicants were unable to obtain loans

to purchase homes, and other applicants were unable to obtain HELOCs to make necessary

repairs on their homes.

        24.      Bank of America’s policies and practices described herein were not justified by a

legitimate, non-discriminatory reason.

        25.      As a result of Bank of America’s policies and practices of denying loans to

individuals with legal guardians and conservators, mortgage loan applicants and property owners

with a disability sustained monetary damages.

                                       CLAIM FOR RELIEF

        26.      Paragraphs 1 through 25 are re-alleged and incorporated by reference as though

fully set forth herein. By the actions and statements referred to in the foregoing paragraphs,

Defendant’s conduct constitutes:

              a. Discrimination in the terms, conditions, or privileges of the sale of a dwelling, or

                 in the provision of services in connection with such a dwelling, because of

                 disability, in violation of the FHA, 42 U.S.C. § 3604(f)(2);



                                                   5
Case 1:20-cv-03306-AMD-RER Document 1 Filed 07/23/20 Page 6 of 8 PageID #: 6




             b. Refusal to make reasonable accommodations in rules, policies, practices, or

                services, when such accommodations may be necessary to afford such person

                equal opportunity to use and enjoy a dwelling, in violation of 42 U.S.C.

                § 3604(f)(3)(B); and

             c. Discrimination in making available a residential real-estate transaction, or in the

                terms or conditions of such a transaction, because of disability, in violation of the

                FHA, 42 U.S.C. § 3605.

       27.      By the actions and statements described herein, Defendant has engaged in:

             a. A pattern or practice of resistance to the full enjoyment of rights granted by the

                FHA, in violation of 42 U.S.C. § 3614(a); and/or

             b. A denial to a group of persons of rights granted by the FHA, where such denial

                raises an issue of general public importance, in violation of 42 U.S.C. § 3614(a).

       28.      Between 2010 and 2017, persons throughout the nation have been victims of

Bank of America’s discriminatory policies and practices. They are “aggrieved persons” as

defined in 42 U.S.C. § 3602(i), and have suffered damages as a result of Defendant’s

discriminatory conduct.

                                       PRAYER FOR RELIEF

       WHEREFORE, the United States prays that this Court enter an order that:

       a.       Declares that Defendant’s actions, policies, and practices, as alleged herein,

violate the FHA;

       b.       Enjoins Defendant, its agents, employees, and successors, and all other persons in

active concert or participation with it, from:

             i. Discriminating on the basis of disability against any person in any aspect of home

                mortgage lending;
                                                  6
Case 1:20-cv-03306-AMD-RER Document 1 Filed 07/23/20 Page 7 of 8 PageID #: 7




            ii. Discriminating on the basis of disability in the terms, conditions, or privileges of

               the sale of a dwelling, or in the provision of services or facilities in connection

               therewith;

            iii. Failing or refusing to take such affirmative steps as may be necessary to restore,

               as nearly as practicable, the victims of Defendant’s past unlawful practices to the

               position they would have been in but for the discriminatory conduct; and

            iv. Failing or refusing to take such affirmative steps as may be necessary to prevent

               recurrence of any discriminatory conduct in the future and to eliminate, to the

               extent practicable, the effects of Defendant’s unlawful housing practices;

       c.      Awards monetary damages under 42 U.S.C. § 3614(d)(1)(B) to all persons

aggrieved by Defendant’s discriminatory housing policies and practices;

       d.      Assesses a civil penalty against Defendant in order to vindicate the public interest,

as authorized by 42 U.S.C. § 3614(d)(1)(C) and 28 C.F.R. § 85.3(b)(3); and

       e.      Awards such additional relief as the interests of justice may require.




                                                  7
Case 1:20-cv-03306-AMD-RER Document 1 Filed 07/23/20 Page 8 of 8 PageID #: 8




                                       JURY DEMAND

       The United States hereby demands a trial by jury of all issues so triable in accordance

with Rule 38 of the Federal Rules of Civil Procedure.

Dated: July 23, 2020
       Brooklyn, NY

                                                    WILLIAM P. BARR
                                                    Attorney General
SETH D. DuCHARME                                    ERIC S. DREIBAND
Acting United States Attorney                       Assistant Attorney General
Eastern District of New York                        Civil Rights Division

 /s/ Rachel G. Balaban                              SAMEENA SHINA MAJEED
RACHEL G. BALABAN                                   Chief
Assistant United States Attorney
271 Cadman Plaza East                                /s/ Katherine A. Raimondo
Brooklyn, New York 11201                            LUCY G. CARLSON
Phone: 718-254-6028                                 Deputy Chief
Fax: 718-254-6081                                   KATHERINE A. RAIMONDO
E-mail: rachel.balaban@usdoj.gov                    Trial Attorney
                                                    Housing and Civil Enforcement Section
                                                    Civil Rights Division
                                                    U.S. Department of Justice
                                                    4 Constitution Square
                                                    150 M Street, NE, 8th Floor
                                                    Washington, DC 20530
                                                    Phone: (202) 305-1987
                                                    Fax: (202) 514-1116
                                                    Katherine.Raimondo@usdoj.gov

                                                    Attorneys for Plaintiff
                                                    United States of America




                                                8
